Citation Nr: 1504485	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-21 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than major depression with undifferentiated somatoform disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), claimed previously as esophagitis.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to an earlier effective date than July 23, 2001 for the grant of service connection for major depression, severe, with undifferentiated somatoform.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 through July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a bilateral shoulder condition, GERD, IBS, ulcers, gastritis; an earlier effective date than July 23, 2001 for service connection for major depression; and also, determined that a claim for service connection for a mental condition to include nervous disorder was rendered moot, given that service connection was already in effect for major depression with a maximum 100 percent disability rating.  The Veteran has perfected an appeal as to those issues.

The issues of the Veteran's entitlement to service connection for a nervous condition, to include facial tics and movement disorder, claimed as being secondary to major depression, severe, with undifferentiated somatoform, and, whether new and material evidence was received to reopen a claim for service connection for a low back disorder, have been raised by the record in a June 1990 lay statement and in an April 2009 VA Form 21-4142 respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of the Veteran's entitlement to service connection for GERD, IBS, ulcers, and gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder other than major depression with undifferentiated somatoform disorder.

2.  The Veteran was assaulted during service, and in the assault, did sustain shoulder injuries.

3.  The Veteran has had chronic and ongoing symptoms in his shoulders since his active duty service.

4.  The Veteran has current rotator cuff tendonitis, bursitis, and impingement syndrome in both shoulders; all of which have been shown as being related to injuries sustained during his active duty service.

5.  The Veteran's original claim for service connection for depression was received on December 28, 1989 and that claim was denied in a July 1990 rating decision.

6.  In August 1990, the Veteran filed a timely Notice of Disagreement (NOD) as to the July 1990 rating decision; however, the Veteran was never provided a Statement of the Case (SOC) as to that issue; hence, the July 1990 rating decision is not final.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, other than major depression, but to include nervous disorder, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for a bilateral shoulder disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an effective date of December 28, 1989, and no earlier, for service connection for major depression, severe, with undifferentiated somatoform, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to the issues of the Veteran's entitlement to service connection for bilateral shoulder disorders and an earlier effective date for service connection for service connection for major depression, severe, with undifferentiated somatoform, given the favorable actions taken below as to those issues, no further notification or assistance in developing the facts pertinent to those matters is required.  Indeed, such action would result only in delay.

Concerning the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, other than major depression but to include a nervous disorder, a pre-rating letter provided to the Veteran in September 2009 provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection.  Consistent with Dingess, this letter included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claim was adjudicated in the RO's November 2009 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, VA treatment records, and identified and relevant private treatment records have been obtained and associated with the record.

The Board notes that the Veteran has not been afforded a VA examination for any claimed psychiatric disorders other than major depression.  Nonetheless, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As discussed more fully below, the evidence in the record does not show or even suggest that the Veteran has an acquired psychiatric disorder other than major depression with undifferentiated somatoform.  In the absence of the same, the evidence does not present a prima facie case for service connection for those disabilities.  Under the circumstances, a VA medical examination to determine the nature and etiology of an acquired psychiatric disorder, other than major depression with undifferentiated somatoform, is not warranted.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis and peptic ulcers, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Acquired Psychiatric Disorder, other than Depression

The Veteran does not make any express assertions concerning his claim of entitlement to service connection for an acquired psychiatric disorder other than depression.  He makes no assertions of any diagnoses other than depression, nor does he direct the Board's attention to any treatment for any psychiatric disorders other than depression.

In conjunction with the same, the evidence shows that although the Veteran has received ongoing mental health evaluation and treatment for diagnosed major depression, it does not show that the Veteran has another psychiatric disorder that is distinct and independent from his service-connected major depression.  Letters received in July 2010 and May 2013 from the Veteran's former family physician, Dr. P.V.B., express that he treated the Veteran in the 1980's for depression, anxiety, and a nervous disorder.  Given the physician's very general reference to depression and anxiety, particularly in light of the fact that he also noted a nervous disorder, the Board believes that Dr. P.V.B.'s letter is more an attempt to affirm that the Veteran suffered from psychiatric illness, rather than any attempt by the physician to identify a specific Axis 1 psychiatric disorder or disorders.  According to Dr. P.V.B., the records from the treatment summarized in his letters are unavailable.

Notwithstanding the above, the other evidence of record, which includes post-service VA treatment records dated through May 2013 and the Veteran's February 2002 VA examination, does not indicate any psychiatric diagnoses other than major depression with undifferentiated somatoform disorder.  In that regard, the VA treatment records reflect consistently that the Veteran was followed and treated for depression and that no other psychiatric diagnoses were contemplated or rendered.  The Veteran's February 2002 VA examination revealed diagnoses of only recurrent major depression without psychosis and undifferentiated somatoform disorder.  

Overall, the evidence simply does not show that the Veteran has a psychiatric disorder that is separate and distinct from his service-connected major depression.  In the absence of evidence showing a disorder other than major depression, the basic elements for service connection, as set forth under 38 C.F.R. § 3.303, are not met.  Accordingly, the Veteran is not entitled to service connection for an acquired psychiatric disorder other than major depression.  To that extent, this appeal is denied.

As noted, VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder other than major depression.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Shoulders

In multiple lay statements associated with the claims file, the Veteran alleges that he sustained shoulder injuries during service on board the U.S.S. Savannah and that he was treated for his injuries at sick bay.  He alleges further that he has experienced ongoing and worsening shoulder problems since that time and that his shoulder conditions have been diagnosed as bursitis.  His allegations are supported by an undated statement from his mother, which expresses that the Veteran has received ongoing treatment for his shoulders since returning home from service.

Service treatment records show that the Veteran did sustain multiple injuries to his shoulders during service.  Records from November 1974 show that the Veteran was treated at that time for soreness in his neck and left shoulder.  X-rays of the shoulders were normal.  Still, the Veteran was placed on light duty profile for several days.  Subsequent service treatment records from April 1975 show that the Veteran was treated at that time, while on board the U.S.S. Savannah, for right shoulder pain that had been ongoing reportedly for three days.  According to the Veteran, he had been jumped and assaulted in the dark by other servicemen and sustained his shoulder injury in that incident.  Again, x-rays of the shoulders were normal and the Veteran was placed on light duty profile for three days.  Subsequent service treatment records make no mention of any ongoing shoulder problems or treatment.  Notably, the Veteran's separation examination is not included among his service treatment records.

The Veteran's assertion that he experienced ongoing shoulder problems after his separation from service are supported somewhat by July 2010 and May 2013 letters from Dr. P.V.B., which express that he treated the Veteran in the 1980's for various disorders, including chronic pain and bursitis in his shoulders.  In the May 2013 letter, he opined that, "physical and mental injuries that [the Veteran] sustained in the Navy are directly related to the physical and mental disability that I diagnosed and treated for many years in the 80's."

VA treatment records from 2009 through 2013 show that the Veteran was followed over that period for ongoing shoulder problems.  During treatment in March 2009, he stated again that his ongoing shoulder pain had been present "for many years."  During follow-up VA treatment in April 2009, the Veteran continued to report bilateral shoulder pain that had been intermittent but ongoing since his period of active duty service.  An examination of the shoulders revealed full but difficult shoulder motion bilaterally.  Also, the process of internally rotating behind his back was productive of discomfort.  X-rays at that time indicated mild narrowing of both AC joints but no significant AC joint pathology.  The treating VA physician diagnosed impingement syndromes of both shoulders, related to rotator cuff tendinopathy.

During an October 2009 VA examination of his shoulders, the Veteran reported again that he had injured his shoulders in an in-service assault.  Again, he reported that he had experienced intermittent bilateral shoulder pain since that time.  He continued to endorse flare-ups of shoulder pain with movements of his shoulder behind his back and with movements of his shoulder above his head.  Functionally, he reported mild to moderate difficulty in undressing and getting dressed.

During physical examination, the Veteran demonstrated difficulty moving his shoulders, but still had full motion.  The examiner noted discomfort during apprehension testing.  X-rays from March 2009 were reviewed and confirmed as showing mild flattening and increased sclerosis of the greater tuberosity.   The examiner diagnosed impingement syndrome and recurrent tendonitis of both shoulders; however, stated that he was unable to relate the Veteran's shoulder disabilities to his active duty service.  In support of this opinion, the examiner observed that, although the Veteran was seen briefly for his shoulder complaints in 1984 and 1985 at the VA facility in Lebanon, the record did not demonstrate recurrent or continued complaints or treatment until the previous year or two.  Hence, in view of the long period that passed in between the Veteran's service and the recent complaints and treatment of chronic shoulder pain, the examiner concluded that the Veteran's shoulder disabilities are not related to service.  Still, the examiner did not address in his rationale the Veteran's assertions that his shoulder symptoms had been chronic since service.  Also, where the July 2010 and May 2013 letters from Dr. P.V.B, were obviously not available to the examiner, those opinions are also not addressed in the examiner's rationale.  Indeed, Dr. P.V.B.'s letters were never made available to the VA examiner for review; moreover, the examiner was never asked to provide an addendum opinion to clarify the provided rationale after taking into account the Veteran's assertions of chronicity and/or Dr. P.V.B.'s opinions.

Subsequent VA treatment records through May 2013 show that the Veteran has continued to be treated for his shoulders.  A July 2012 record indicates diagnoses of left shoulder adhesive capsulitis and rotator cuff tendonitis.  An MRI of the shoulder performed in January 2013 revealed bilateral shoulder subacromial impingement with bursitis and rotator cuff tendonopathy.

Upon review and consideration of the evidence, the Board finds that the Veteran is entitled to service connection for bilateral shoulder disorders.  In that regard, the Veteran's assertions of injuries to his shoulder during service are supported by the service treatment records.  In the absence of any inconsistencies or other evidence to the contrary, the Veteran's assertions that he has had chronic and ongoing symptoms in his shoulders are credible and entitled to full probative weight.  As noted above, the medical evidence shows clearly that the Veteran has diagnoses of bilateral rotator cuff tendonitis, bursitis, and impingement syndrome. 

As noted, the VA examiner has opined that the Veteran's shoulder disorders are not likely related to his active duty service; however, that opinion does not appear to consider the Veteran's credible assertions of continuity of his symptoms, the Veteran's treatment with Dr. P.V.B. in the 1980's, or Dr. P.V.B.'s favorable opinions expressed in his July 2010 and May 2013 letters.  The examiner's rationale is therefore insufficient, and as such, the examiner's conclusions and opinions are incomplete.  Under the circumstances, the Board is not inclined to assign significant probative weight to the VA examiner's opinion, and instead, assigns far greater probative weight to the Veteran's assertions of chronicity and the opinions provided by Dr. P.V.B.

Based on the foregoing, the Veteran is entitled to service connection for bilateral shoulder disorders.  To that extent, this appeal is granted.

III.  Earlier Effective Dates

The general rule regarding the assignment of an effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014); see 38 C.F.R. § 3.400 (2014) (to the same effect).  In the limited situation in which the application for benefits is received within one year from the veteran's date of discharge from active duty service, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date will be the later of the date of receipt of claim or the date on which entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

After a claim has been received, the agency of original jurisdiction (AOJ) will take steps to develop the evidentiary record and then adjudicate the claim.  A claimant may seek an appeal to the Board of an adverse decision.  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  Upon receipt of a timely NOD, VA must furnish the appellant with a Statement of the Case (SOC) and information as to how the appellant must proceed in order to perfect the appeal.  Once a Substantive Appeal has been received by VA, the appellant's appeal to the Board is perfected.  38 C.F.R. § 19.33.

Here, the Veteran's original claim for service connection for depression was received by VA in December 1989.  Duplicative claims as to that issue were received also in January and February of 1990.  That claim was denied in a July 1990 rating decision.  The following month, in August 1990, the Veteran responded by submitting a copy of the notice letter that accompanied the rating decision.  On the copy of the letter, the Veteran handwrote notations in expressing his disagreement with the RO's denial of service connection for depression and instructing the RO to "send my apeal [sic]."  On its face, the Veteran's August 1990 submission appears to constitute a timely NOD of the RO's decision; still, the RO made no response to the Veteran's NOD, to include furnishing an SOC.

Having received no response to his August 1990 NOD, the Veteran filed a new submission in April 1992, in which he expressed his desire to reopen his claim for service connection for major depression.  Again, no response was furnished by the RO.

In July 2001, the Veteran filed yet another submission in which he sought again to reopen his claim for service connection for depression.  This time, action was taken by the RO, and in a March 2002 rating decision, the RO granted service connection for depression, with a total 100 percent initial disability rating assigned, effective from July 23, 2001.  As apparent basis for the assigned effective date, the RO pointed out that July 23, 2001 was "the date of the reopened claim."

Based on the foregoing history, the July 1990 rating decision that initially denied the Veteran's original December 1989 claim is not final because the Veteran timely initiated an appeal by filing an NOD.  However, an SOC was never provided to him, and hence, he was never afforded an opportunity to perfect his appeal of the July 1990 rating decision to the Board.  Under the circumstances, the date of filing of the Veteran's December 1989 claim is controlling for purposes of establishing an effective date for service connection for the Veteran's depression.

Subject to the above, the Board notes that the evidence in the record does show that the Veteran has had major depression since before the July 1990 rating decision under appeal.  Service treatment records show that the Veteran was given a psychiatric evaluation in July 1975 after reported suicidal ideation.  The in-service psychiatric evaluation revealed a diagnosis at that time of immature personality and the Veteran was discharged from service at the recommendation of the Medical Board.  Despite the in-service diagnosis of a personality disorder, a February 2002 VA psychiatric examination revealed Axis I diagnoses of recurrent major depression and undifferentiated somatoform disorder.  Upon review of the claims file, to include the Veteran's service treatment records, the VA examiner opined that symptoms shown by the Veteran during service were manifestations of depression, but were "misdirected as a 'personality disorder and of substance abuser.'"  Indeed, the findings and opinions from the February 2002 VA examination are cited by the RO in its March 2002 rating decision as being instrumental in the award of service connection for the Veteran's depression.

Under the foregoing analysis, and as the date of the claim adjudicated in the RO's July 1990 rating decision was received by VA on December 28, 1989, the Veteran is entitled to the earlier effective date of December 28, 1989, and no earlier, for service connection for depression.  To that extent, this appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, other than major depression, but to include nervous disorder, is denied.

Service connection for a bilateral shoulder disorder is granted.

An effective date of December 28, 1989, and no earlier, for the grant of service connection for major depression, severe, with undifferentiated somatoform, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Concerning the Veteran's claims for service connection for GERD, IBS, ulcers, and gastritis, the Board finds that this appeal must be remanded for further claims development.

In support of his claims for GERD, IBS, ulcers, and gastritis, the Veteran has alleged in his claims submissions and lay statements that he began experiencing intestinal symptoms during service after he was assaulted on board the U.S.S. Savannah.  As noted previously by the Board, service treatment records do support the Veteran's assertions of an in-service assault.  The Veteran asserts that his gastrointestinal problems resulted from blows to his abdomen sustained in the assault.  The Veteran's assertions of chronic abdominal problems since service are supported by an undated statement from his mother, who attests that the Veteran demonstrated "many problems with his digestive system" after his return home from service.

Post-service treatment records document that the Veteran has been treated for gastrointestinal complaints since the 1980's.  Letters received from Dr. P.V.B. express that, although the corresponding treatment records are not available, he did treat the Veteran in the 1980's for acid reflux, gastritis, ulcers, and IBS.  In his May 2013 letter, Dr. P.V.B. opined that the Veteran's physical injuries sustained during service are directly related to the gastrointestinal conditions that he treated during the 1980's.  Subsequent VA and private treatment records through May 2013 show that the Veteran has been treated and followed for diagnosed GERD, IBS, hiatal hernia, gastritis, and erythema.

Despite the foregoing evidence, the Veteran has yet to be afforded a VA gastrointestinal examination to determine the nature and etiology of any diagnosed disorders.  Such an examination should be afforded the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed GERD, IBS, gastritis, and ulcers since May 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for GERD, IBS, ulcers, and gastritis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his claimed GERD, IBS, ulcers, and gastritis since May 2013.
 
2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed GERD, IBS, gastritis, and ulcers.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that he was assaulted during service, and that during the assault, he was punched and kicked in his abdomen.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a diagnosis corresponding to the Veteran's claimed disorders.  For each diagnosed disorder, the examiner should also consider and address the following questions:

	(a) was the current diagnosed disorder at least as 	likely as not (a 50 percent probability or greater) 	sustained by the Veteran during his active duty 	service?

	(b) is it at least as likely as not that the current 	diagnosed disorder was caused by or resulted from an 	injury, event, or illness sustained by the Veteran 	during his active duty service?

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for GERD, IBS, gastritis, and ulcers should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


